67 N.Y.2d 699 (1986)
In the Matter of Washington Square Institute for Psychotherapy and Mental Health et al., Respondents,
v.
New York State Human Rights Appeal Board, Respondent, and Harilyn Rousso, Appellant.
Court of Appeals of the State of New York.
Argued January 9, 1986.
Decided February 6, 1986.
Lewis M. Steel and Gina Novendstern for appellant.
Derek Wolman for respondents.
Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR., concur.
*701MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Inasmuch as the alleged discriminatory act occurred prior to the effective date of the 1979 amendment to Executive Law § 292 (21), it was only necessary to demonstrate that complainant's physical or medical condition in some way interfered with her performance in the training program in order to justify her dismissal. (See, Matter of Miller v Ravitch, 60 N.Y.2d 527, 531-532; Matter of Westinghouse Elec. Corp. v State Div. of Human Rights, 49 N.Y.2d 234, 237.) Here, it cannot be said that the Division's determination, that complainant was unable sufficiently to participate in the program, was arbitrary and capricious. (See, State Off. of Drug Abuse Servs. v State Human Rights Appeal Bd., 48 N.Y.2d 276, 284.)
Order affirmed, with costs, in a memorandum.